DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claims 9-15) in the reply filed on 1/14/2021 is acknowledged.  Applicant also elected without traverse sub-species A (claims 1-7, 9-14) in a telephone conversation on 2/16/2021.  Claims 1-8 and 15 are canceled.
Claim Objections
Claim 9 is objected to because at line 12 it should read “shoulder strap”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,926,394 to Strong.
Regarding claim 9, Strong discloses a backpack assembly, comprising; a character (Fig. 9 – 905 is an owl character) having a rear panel (Fig. 9 - panel facing user’s back), said character having an externally visible feature that can be selectively moved between a first position and a second position (Fig. 9 – owl wings move from 
Regarding claim 10, Strong discloses wherein said control umbilical is selected from a group consisting of tubes and mechanical cables (Fig. 9).
Regarding claim 11, Strong discloses a storage compartment (main container – Fig. 9; Col. 17, lines 4-6) within said character.
Regarding claim 12, Strong discloses wherein said externally visible feature is selected from a group consisting of facial features and body features on said character (Fig. 9).
Regarding claim 13, Strong discloses wherein said actuator is selected from a group consisting of pneumatic actuators and mechanical cable actuators (Fig. 9).
Regarding claim 14, Strong discloses wherein said actuator is an inflatable pocket in said character that straightens when inflated (see straightening in Fig. 3), said manually operated controller is a compressible air bladder (Fig. 9 – squeeze bulb), and said control umbilical is a tube that interconnects said inflatable pocket to said compressible air bladder (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of US Patent 4,174,059 to Maunder.
Regarding claim 9, Strong discloses a backpack assembly, comprising; a character (Fig. 9 – 905 is an owl character) having a rear panel (Fig. 9 - panel facing user’s back), said character having an externally visible feature that can be selectively moved between a first position and a second position (Fig. 9 – owl wings move from down position to up position); a shoulder strap extending from said rear panel (Fig. 9); an actuator (Fig. 7 - 730) disposed within said character, wherein said actuator operates to move said externally visible feature between said first position and said second position (by inflating/deflating; see Fig. 3, for example); a manually operated controller (Fig. 9 – squeeze bulb) disposed on said should strap for operating said actuator; and a control umbilical (Fig. 9 – tubes leading from squeeze bulb to owl wings) that extends through said shoulder strap and interconnects said manually operated controller to said actuator.  Although Strong discloses a character, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Maunder discloses a backpack that includes a character with several contours that closely resemble the character.  It would have been an obvious matter of design choice to have included more contours to make the compartment more closely resemble an 
Regarding claim 10, Strong discloses wherein said control umbilical is selected from a group consisting of tubes and mechanical cables (Fig. 9).
Regarding claim 11, Strong discloses a storage compartment (main container – Fig. 9; Col. 17, lines 4-6) within said character.
Regarding claim 12, Strong discloses wherein said externally visible feature is selected from a group consisting of facial features and body features on said character (Fig. 9).
Regarding claim 13, Strong discloses wherein said actuator is selected from a group consisting of pneumatic actuators and mechanical cable actuators (Fig. 9).
Regarding claim 14, Strong discloses wherein said actuator is an inflatable pocket in said character that straightens when inflated (see straightening in Fig. 3), said manually operated controller is a compressible air bladder (Fig. 9 – squeeze bulb), and said control umbilical is a tube that interconnects said inflatable pocket to said compressible air bladder (Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734